DETAILED ACTION

1. This communication is in response to the application filed on 08/16/2019.  The present application is being examined under the AIA  first to invent provisions.  
 
  2. Status of the claims:    
        Claims 1-24 are pending.

Rejections  35 U.S.C. 101 

  
   Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3. Claims 1-24 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis of the claim’s rejections are presented below.

Regarding claim 1.

Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.

Step 2A Prong One Analysis: Each of the limitations under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of “a computer-implemented, a memory, and a computer system.” That is, other than reciting “a computer-implemented, a memory, and a computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, “evolving” in the context of this claim encompasses evolution steps on the candidate individuals based on their performance. They can be kept, discarded, or new candidates can be included in the candidate pool. This relates to an observation and evaluation activity which can be performed in the mind. Other 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional elements of “a computer-implemented, a memory, and a computer system” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they generally link the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Further, the “storing...” is regarded as insignificant extra solution activity as it merely stores the candidate data. Therefore, the claim is directed to a mental process, which is a type of abstract idea. 

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented, a memory, and a computer system amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The limitation of “storing, in a memory...” talks about storing the data or information in a memory. As explained in MPEP 2106.05(d)(II) — “Storing and retrieving information in memory” relates to 

Regarding claim 2.

Step 2A Prong One Analysis: Claim 2 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the posterior probability distribution of a particular candidate individual is determined in dependence upon (i) performance measures of parent candidate individuals of the particular candidate and (ii) a performance measure of the particular candidate” talks about posterior probability distribution of a particular candidate individual is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 3.

Step 2A Prong One Analysis: Claim 3 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the posterior probability distribution of a particular candidate individual predicts a future performance of the particular candidate individual and is calculated in dependence upon a Bayesian prior probability distribution for the particular candidate individual and a Bayesian likelihood probability distribution for the particular candidate individual” talks about posterior probability distribution of a particular candidate individual is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.


Regarding claim 4.


Step 2A Prong One Analysis: Claim 4 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the posterior probability distribution of each particular candidate individual of the candidate pool is calculated by: for each parent candidate individual of the particular candidate individual, obtaining a posterior probability distribution in dependence upon actual performance of the parent candidate individual; calculating the prior probability distribution for the particular candidate individual as a combination of the obtained posterior probability distributions of all parents of the particular candidate individual; calculating the posterior probability distribution of the particular candidate individual in dependence upon (i) the calculated prior probability distribution and (ii) the likelihood probability distribution, which is a probability distribution of observing data associated with the particular candidate individual; and calculating, in dependence upon the posterior probability distribution of the particular candidate individual, a probability of the particular candidate individual beating the predetermined score.” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot 
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 5.

Step 2A Prong One Analysis: Claim 5 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the posterior probability distribution of a particular candidate individual is proportional to the likelihood probability distribution for the particular candidate individual multiplied by the prior probability distribution for the particular candidate individual” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance.  

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.
 
Regarding claim 6.

Step 2A Prong One Analysis: Claim 6 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the prior probability distribution of each particular candidate individual has a mean and a standard deviation, and wherein the mean of the prior probability distribution for the particular candidate individual is calculated by averaging the means of the posterior probability distributions of all of the parent candidate individuals.” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance.

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 


Regarding claim 7.

Step 2A Prong One Analysis: Claim 7 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the prior probability distribution of each particular candidate individual has a mean and a standard deviation, and wherein the standard deviation of the prior probability distribution for the particular candidate individual is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate individuals in the candidate pool” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance.   

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea. 



Regarding claim 8.

Step 2A Prong One Analysis: Claim 8 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the prior probability distribution of each particular candidate individual has a mean and a standard deviation, wherein the mean of the prior probability distribution for the particular candidate individual is calculated by averaging the means of the posterior probability distributions of all of the parent candidate individuals, and wherein the standard deviation of the prior probability distribution for the particular candidate individual is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate individuals in the candidate pool” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot 

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 9.

Step 2A Prong One Analysis: Claim 9 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “further comprising calculating the predetermined score in dependence upon one or more posterior probability distributions of candidate individuals of the candidate pool” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance.

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea. 
 


Regarding claim 10.

Step 2A Prong One Analysis: Claim 10 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein each candidate individual identifies a particular solution to the provided problem and identifies a value for each of a plurality of dimensions of the particular solution” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-
 
Regarding claim 11.

Step 2A Prong One Analysis: Claim 11 is dependent of claim 10. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein each candidate individual represents a webpage configuration and the identified values for the plurality of dimensions represent different characteristics of the webpage configuration” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 12.


Step 2A Prong One Analysis: Claim 12 is dependent of claim 10. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein one characteristic of the different characteristics of the webpage configuration is a color of a portion of the webpage” talks about performance measure of a candidate is the average of its individual performance and its neighborhood performance. This limitation relates to an evaluation activity which can be done in a human. In other words, human mind can also calculate an average of the two numbers and assign it to a candidate performance.

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.


Regarding claim 13.


Step 2A Prong One Analysis: Claim 13 is dependent of claim 10. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the selected winning candidate individual is the candidate individual determined to be the most likely, of all candidate individuals in the candidate pool, to successfully achieve conversion of end users” talks about performance measure of a candidate is the average of its individual performance and its neighborhood performance. This limitation relates to an evaluation activity which can be done in a human. In other words, human mind can also calculate an average of the two numbers and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.


Regarding claim 14.


Step 2A Prong One Analysis: Claim 14 is dependent of claim 10. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein: each candidate individual represents a webpage configuration having a plurality of dimensions representing different characteristics of the webpage configuration, each dimension having a value; and the webpage configuration represented by the selected winning candidate individual is the configuration, of all the configurations represented by the candidate individuals in the candidate pool, most likely to successfully achieve a conversion of a shopper to a buyer” talks about performance measure of a candidate is the average of its individual performance and its neighborhood performance. This limitation relates to an evaluation activity which can be done in a human. In other words, human mind can also calculate an average of the two numbers and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.


Regarding claim 15.


Step 2A Prong One Analysis: Claim 15 is dependent of claim 14. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein a probability that a webpage configuration represented by a particular candidate individual will achieve the conversion of the shopper to the buyer is calculated in dependence upon a Bayesian posterior conversion rate probability distribution of the particular candidate individual that is determined in dependence upon a Bayesian prior conversion rate probability distribution for the particular candidate individual and a Bayesian likelihood conversion rate probability distribution for the particular candidate individual” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Therefore, the claim is directed to a mental process, which is a type of abstract idea.

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-

Regarding claim 16.

Step 2A Prong One Analysis: Claim 14 is dependent of claim 15. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the posterior conversion rate probability distribution of each particular candidate individual is calculated by: for each parent candidate individual of the particular candidate individual, obtaining a posterior conversion rate probability distribution in dependence upon actual conversion rate performance of the parent candidate individual; calculating the prior conversion rate probability distribution for the particular candidate individual as a combination of the obtained posterior conversion rate probability distributions of all parents of the particular candidate individuals calculating the posterior conversion rate probability distribution of the particular candidate individual in dependence upon (i) the calculated prior conversion rate probability distribution and (ii) the likelihood conversion rate probability distribution, which is a probability distribution of observing collected data related to a number of shoppers and a number of conversions associated with the particular candidate individual; and calculating, in dependence upon the posterior conversion rate probability distribution of the particular candidate individual, a probability of the particular candidate individual beating the predetermined score” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance.

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations 
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.
 
Regarding claim 17.

Step 2A Prong One Analysis: Claim 17 is dependent of claim 16. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the posterior conversion rate probability distribution of a particular candidate individual is proportional to the likelihood conversion rate probability distribution for the particular candidate individual multiplied by the prior conversion rate probability distribution for the particular candidate individual” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a 
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.
 
Regarding claim 18.

Step 2A Prong One Analysis: Claim 18 is dependent of claim 16. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the prior conversion rate probability distribution of each particular candidate individual has a mean and a standard deviation, and wherein the mean of the prior conversion rate probability distribution for the particular candidate individual is calculated by averaging the means of the posterior conversion rate probability distributions of all of the parent candidate individuals.” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a 

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 19.

Step 2A Prong One Analysis: Claim 19 is dependent of claim 16. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the prior conversion rate probability distribution of each particular candidate individual has a mean and a standard deviation, and wherein the standard deviation of the prior conversion rate probability distribution for the particular candidate individual is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate individuals in the candidate pool” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a 

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 20.

Step 2A Prong One Analysis: Claim 20 is dependent of claim 16. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the prior conversion rate probability distribution of each particular candidate individual has a mean and a standard deviation, wherein the mean of the prior conversion rate probability distribution for the particular candidate individual is calculated by averaging the means of the posterior conversion rate probability distributions of all of the parent candidate individuals, and wherein the standard deviation of the prior conversion rate probability distribution for the particular candidate individual is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate individuals in the candidate pool” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance. 

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use 
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.
 
Regarding claim 21.

Step 2A Prong One Analysis: Claim 21 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the performance measures assigned to each of the tested candidate individuals during the performing of the evolution steps is determined in dependence upon Bayesian posterior probability distributions of the tested candidate individuals” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance.

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a 

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.

Regarding claim 22.

Step 2A Prong One Analysis: Claim 22 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
 
The limitation “wherein the posterior probability distribution of each tested candidate individual predicts a future performance of the tested candidate individual and is calculated in dependence upon a Bayesian prior probability distribution for the tested candidate individual and a Bayesian likelihood probability distribution for the tested candidate individual” talks about posterior probability distribution of a particular candidate individual that is determined in dependence. This limitation relates to an evaluation activity which can be done using mathematics. In other words, using mathematics for calculating the posterior probability distribution of a particular candidate individual and assign it to a candidate performance.   

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional element of “a computer-implemented” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot 
 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The claim is not eligible.
 
Regarding claims 23 and 24. They are rejected under 35 U.S.C. 101 for similar reason as 
claim 1.

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4. Claims 1 -24 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (hereinafter “Jones”) (US 8,805,715 B1)  in view of Carr (“An introduction to genetic algorithms”),  in view of Zhang et al. (US 2012/0150626 A1; hereinafter “Zhang”), and further in view of Katsuki et al. (US 2016/0055416 A1; hereinafter “Katsuki”)  

Regarding claim 1, Jones discloses  a computer-implemented method for finding a best solution to a provided problem by selecting a winning candidate individual (Col 33 lines 60-64: “One of the splash pages must be the best; that is, have the highest expected payoff. Since we have 
      storing, in a memory, a population of candidate individuals in a candidate pool (Col 1 lines 33-38: “This invention relates generally to systems, methods, computer program products, and operating models for improving and optimizing the performance of messages, advertisements, and other content, and more particularly to systems, methods, computer programs products, and operating models for optimizing the performance of advertisements.”);  

       a computer system evolving the candidate individuals in the candidate pool by performing evolution steps (Col 31 lines 51-56: “By combining the information about each Splash page from all available banners, the optimization algorithms are able to more quickly identify non-contenders. As more visitor data becomes available, the evolutionary targeting algorithm will begin to analyze the Splash page performance separately for banners that display significant differences”) including:   
     testing each candidate individual of the candidate individuals to obtain test results (Col 31 lines 51-56: “By combining the information about each Splash page from all available banners, the optimization algorithms are able to more quickly identify non- contenders. As more visitor data becomes available, the evolutionary targeting algorithm will begin to analyze the Splash page performance separately for banners that display significant differences.” Optimization algorithm tests each splash page and identify the differences between the performances of each page), 
      assigning a performance measure to each of the tested candidate individuals in dependence upon the test results (Col 31 lines 58-67: “As described above, Splash pages may often be described in terms of attributes. Performance of a splash page is taken to be a logistic function of the quality of the realized levels of each of the attributes... By collecting data on a number of splash pages, each displaying different levels of the various attributes, the multiattribute analysis can infer which levels of which attributes are responsible for the underlying performance.”),   
discarding candidate individuals from the candidate pool in dependence upon their assigned performance measure (Col 23 lines 60-67 “A performance analysis job uses the data on the current sets of allocations and placements... generates a new set of splash page allocations and placements (or in particular embodiments for an advertising Splash page, which placements should be added or deleted and what allocation ratios to set for each advertisement) as outputs.” Splash pages can be deleted based on the performance), and   
     repeating the evolution steps to evolve the candidate individuals in the candidate pool (Col 35 lines Col 36 lines 03: “For the purposes of evolutionary targeting, the above calculations of expected values may be repeated for various groupings of splash pages.”).

      Jones does not explicitly teach adding, to the candidate pool, a new candidate individual procreated from parent candidate individuals remaining in the candidate pool after the discarding of the candidate individuals.

         Carr, however, teaches adding, to the candidate pool, a new candidate individual procreated from candidate individuals remaining in the candidate pool after the discarding of the candidate individuals (Section 4.1.2 para 4: “Rather than replace the entire population with new spring offspring, we keep the fitter half of the current population, and generate the other half of the new generation through selection and cross over.” New candidates are added through procreation (offspring from parents) from the remaining half of the population.

         Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine the evolutionary algorithm of Jones with the crossover method of Carr to produce better and optimal solutions (Carr, Section 5 para 2).
 
     Jones in view of Carr do not disclose a computer system selecting, as a winning candidate individual,  a candidate individual from the candidate pool having a best probability to beat a predetermined score. 

        Zhang teaches a computer system selecting, as a winning candidate individual,  a candidate individual from the candidate pool having a best probability to beat a predetermined score (Para 0007: “...at least one targeting attribute whose corresponding weight exceeds the threshold weight value is selected as a recommended targeting attribute.” Attribute or candidate exceeding the threshold is a winning candidate)

        Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine the evolutionary algorithm of Jones as modified by Carr with the neighborhood performance evaluation mechanism of Zhang to maximize the sales or customer signups by selecting the best splashpage (or candidate) (Jones, Col 3 lines 4-7, Col 33 lines 60-63).
  
     Jones in view of Carr  in view of Zhang do not disclose the probability to beat the predetermined score being determined in dependence upon a Bayesian posterior probability distribution of a particular candidate individual.   

       Katsuki discloses the probability to beat the predetermined score being determined in dependence upon a Bayesian posterior probability distribution of a particular candidate individual ([0059], dependence in a Bayesian model generating posterior probability distributions ). 

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Katsuki’s teachings with Jones’s teachings in view of Carr’s teachings and in view of Zhang. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      
 
Regarding claim 2, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 1.

     Jones in view of Carr  in view of Zhang do not disclose wherein the posterior probability distribution of a particular candidate individual is determined in dependence upon (i) performance measures of parent candidate individuals of the particular candidate and (ii) a performance measure of the particular candidate. 

       Katsuki discloses wherein the posterior probability distribution of a particular candidate individual is determined in dependence upon (i) performance measures of parent candidate individuals of the particular candidate ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions ) and (ii) a performance measure of the particular candidate (  Fig.1, a commercial product own preference is disclosed ).   

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Katsuki’s teachings with Jones’s teachings in view of Carr’s teachings and in view of Zhang. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      

Regarding claim 3, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 1.

     Jones in view of Carr  in view of Zhang do not disclose wherein the posterior probability distribution of a particular candidate individual predicts a future performance of the particular candidate individual and is calculated in dependence upon a Bayesian prior probability distribution for the particular candidate individual and a Bayesian likelihood probability distribution for the particular candidate individual.    

       Katsuki discloses wherein the posterior probability distribution of a particular candidate individual predicts a future performance of the particular candidate individual ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions ) and is calculated in dependence upon a Bayesian prior probability distribution for the particular candidate individual ([0030], calculation of posterior probability using dependence in a Bayesian model generating posterior probability  and a Bayesian likelihood probability distribution for the particular candidate individual ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions ).
  
         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Katsuki’s teachings with Jones’s teachings in view of Carr’s teachings and in view of Zhang. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      

Regarding claim 4, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 3. 

     Jones in view of Carr  in view of Zhang do not disclose  wherein the posterior probability distribution of each particular candidate individual of the candidate pool is calculated by: for each parent candidate individual of the particular candidate individual, obtaining a posterior probability distribution in dependence upon actual performance of the parent candidate individual; calculating the prior probability distribution for the particular candidate individual as a combination of the obtained posterior probability distributions of all parents of the particular candidate individual; calculating the posterior probability distribution of the particular candidate individual in dependence upon (i) the calculated prior probability distribution and (ii) the likelihood probability distribution, which is a probability distribution of observing data associated with the particular candidate individual; and calculating, in dependence upon the posterior probability distribution of the particular candidate individual, a probability of the particular candidate individual beating the predetermined score. 

       Katsuki discloses wherein the posterior probability distribution of each particular candidate individual of the candidate pool is calculated ([0030], calculation of posterior probability using dependence in a Bayesian model generating posterior probability distribution) by: for each parent candidate individual of the particular candidate individual, obtaining a posterior probability distribution in dependence upon actual performance of the parent candidate individual ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions ); calculating the prior probability distribution for the particular candidate individual as a combination of the obtained posterior probability distributions of all parents of the particular candidate individual ([0082],[0086], calculating the probability distribution of a vector  using hierarchy Bayesian  distribution depends on the environment  distribution of  probability of environment-dependent vectors above of the vector considered  ); calculating the posterior probability distribution of the particular candidate individual in dependence upon (i) the calculated prior probability distribution ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions ) and (ii) the likelihood probability distribution, which is a probability distribution of observing data associated with the particular candidate individual ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution  ); and calculating, in dependence upon the posterior probability distribution of the particular candidate individual ([0030], calculation of posterior probability using dependence in a Bayesian model generating posterior probability distribution), a probability of the particular candidate individual beating the predetermined score ( [0080] the lower probability to select a product based on Bayesian prior probability distribution being calculated ( by determining the lower probability the minimum probability  to beat is also being determined( where minimum probability is equated to predetermined score) ) .    

 
         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Katsuki’s teachings with Jones’s teachings in view of Carr’s teachings and in view of Zhang. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.       
 



     Jones in view of Carr  in view of Zhang do not disclose wherein the posterior probability distribution of a particular candidate individual is proportional to the likelihood probability distribution for the particular candidate individual multiplied by the prior probability distribution for the particular candidate individual.  

       Katsuki discloses wherein the posterior probability distribution of a particular candidate individual is proportional to the likelihood probability distribution for the particular candidate individual multiplied by the prior probability distribution for the particular candidate individual ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution  ).   

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Katsuki’s teachings with Jones’s teachings in view of Carr’s teachings and in view of Zhang. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.       

Regarding claim 6, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 4.

     Jones in view of Carr  in view of Zhang do not disclose wherein the prior probability distribution of each particular candidate individual has a mean and a standard deviation, and wherein the mean of the prior probability distribution for the particular candidate individual is calculated by averaging the means of the posterior probability distributions of all of the parent candidate individuals.  

       Katsuki discloses wherein the prior probability distribution of each particular candidate individual has a mean and a standard deviation ([0060], mean and variance being , and wherein the mean of the prior probability distribution for the particular candidate individual is calculated by averaging the means of the posterior probability distributions of all of the parent candidate individuals posterior probability using dependence in a Bayesian model generating posterior probability distribution).   

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Katsuki’s teachings with Jones’s teachings in view of Carr’s teachings and in view of Zhang. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      

Regarding claim 7, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 4.

     Jones in view of Carr  in view of Zhang do not disclose wherein the prior probability distribution of each particular candidate individual has a mean and a standard deviation, and wherein the standard deviation of the prior probability distribution for the particular candidate individual is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate individuals in the candidate pool.  

       Katsuki discloses wherein the prior probability distribution of each particular candidate individual has a mean and a standard deviation ([0060], mean and variance being used to calculate posterior probability using dependence in a Bayesian model generating posterior probability distribution ), and wherein the standard deviation of the prior probability distribution for the particular candidate individual is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate individuals in the candidate pool ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution  ).     

 

Regarding claim 8, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 4.

     Jones in view of Carr  in view of Zhang do not disclose wherein the prior probability distribution of each particular candidate individual has a mean and a standard deviation, wherein the mean of the prior probability distribution for the particular candidate individual is calculated by averaging the means of the posterior probability distributions of all of the parent candidate individuals, and wherein the standard deviation of the prior probability distribution for the particular candidate individual is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate individuals in the candidate pool.  

       Katsuki discloses wherein the prior probability distribution of each particular candidate individual has a mean and a standard deviation ([0060], mean and variance being used to calculate posterior probability using dependence in a Bayesian model generating posterior probability distribution ), wherein the mean of the prior probability distribution for the particular candidate individual is calculated by averaging the means of the posterior probability distributions of all of the parent candidate individuals, and wherein the standard deviation of the prior probability distribution for the particular candidate individual is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate individuals in the candidate pool ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution  ).       



Regarding claim 9, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 1.

     Jones in view of Carr  in view of Zhang do not disclose further comprising calculating the predetermined score in dependence upon one or more posterior probability distributions of candidate individuals of the candidate pool. 

       Katsuki discloses further comprising calculating the predetermined score in dependence upon one or more posterior probability distributions of candidate individuals of the candidate pool ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution  ).        

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Katsuki’s teachings with Jones’s teachings in view of Carr’s teachings and in view of Zhang. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.
 
Regarding claim 10, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 1, in addition, Jones discloses wherein each candidate individual identifies a particular solution to the provided problem and identifies a value for each of a plurality of dimensions of the particular solution (Col 4 lines 16-22: “Splashpage or candidate individual can be generated for a specific marketing campaign to achieve its targets (for example: maximize positive responses) identifies a value for each of a plurality of dimensions of the particular solution (Col 2 lines 54-64: “However, it is usually the case that Splash pages may be broken 

Regarding claim 11, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 10, in addition, Jones discloses wherein each candidate individual represents a webpage configuration and the identified values for the plurality of dimensions represent different characteristics of the webpage configuration (Col 34 lines 46-48: “One embodiment of the methods, procedures, and algorithms described above is designed to optimize a set of splashpages on a web site.” Splashpage (or candidate individual) represents or corresponds to a website) and the identified values for the plurality of dimensions represent different characteristics of the webpage (Col 8 lines 26-31: “Each Splash page can be described in terms of a set of attributes. An “attribute’ is an important characteristic of an advertisement alternative. For instance, in a given situation, a splash page may be conceptualized as consisting of the following attributes: background color, offer, and product picture.” Splash pages have multiple attributes (or dimensions)).  

Regarding claim 12, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 10, in addition, Jones discloses wherein one characteristic of the different characteristics of the webpage configuration is a color of a portion of the webpage (Col 2 lines 55-58: “However, it is usually the case that Splash pages may be broken down into elements, or attributes, Such as color, offer, or the like”). 
 
Regarding claim 13, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 10, in addition, Jones discloses wherein the selected winning candidate individual is the candidate individual determined to be the most likely, of all candidate individuals in the candidate pool, to successfully achieve conversion of end users (Col 7 lines 64-67: “Splash pages will have associated with them a set of payoffs—that is, some visitors 

Regarding claim 14, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 1, in addition, Jones discloses wherein: each candidate individual represents a webpage configuration having a plurality of dimensions representing different characteristics of the webpage configuration, each dimension having a value (Col 2 lines 55-58: “However, it is usually the case that Splash pages may be broken down into elements, or attributes, Such as color, offer, or the like”); and the webpage configuration represented by the selected winning candidate individual is the configuration, of all the configurations represented by the candidate individuals in the candidate pool, most likely to successfully achieve a conversion of a shopper to a buyer (Col 7 lines 64-67: “Splash pages will have associated with them a set of payoffs—that is, some visitors will take an action or actions that results in a benefit to the advertiser that is expressed via a continuous or multivalued variable.” Col 33 lines 60-62: “One of the splash pages must be the best; that is, have the highest expected payoff.” A Splash page is considered best or winner when it achieves highest payoff (visitors action will benefit the advertiser)).    

Regarding claim 15, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 14, in addition, Jones discloses wherein a probability that a webpage configuration represented by a particular candidate individual will achieve the conversion of the shopper to the buyer is calculated using a probability distribution (Col 7 lines 64-67: “Splash pages will have associated with them a set of payoffs—that is, some visitors will take an action or actions that results in a benefit to the advertiser that is expressed via a continuous or multivalued variable.” Col 33 lines 60-62: “One of the splash pages must be the best; that is, have the highest expected payoff.” A Splash page is considered best or winner when it achieves highest payoff (visitors action will benefit the advertiser)).  

conversion rate probability distribution of the particular candidate individual that Bayesian posterior conversion rate probability distribution of the particular candidate individual that is determined in dependence upon a Bayesian prior conversion rate probability distribution for the particular candidate individual and a Bayesian likelihood conversion rate probability distribution for the particular candidate individual .
 
       Katsuki discloses Bayesian posterior conversion rate probability distribution of the particular candidate individual that is determined in dependence upon a Bayesian prior conversion rate probability distribution for the particular candidate individual and a Bayesian likelihood conversion rate probability distribution for the particular candidate individual ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution  ).   

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Katsuki’s teachings with Jones’s teachings in view of Carr’s teachings and in view of Zhang. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.       

Regarding claim 16, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 15.

     Jones in view of Carr  in view of Zhang do not disclose wherein the posterior conversion rate probability distribution of each particular candidate individual is calculated by: for each parent candidate individual of the particular candidate individual, obtaining a posterior conversion rate probability distribution in dependence upon actual conversion rate performance of the parent candidate individual; calculating the prior conversion rate probability distribution for the particular candidate individual as a combination of the obtained posterior conversion rate probability distributions of all parents of the particular candidate individuals calculating the posterior conversion rate probability distribution of the particular candidate individual in dependence upon (i) the calculated prior conversion rate probability distribution and (ii) the likelihood conversion rate probability distribution, which is a probability distribution of observing collected data related to a number of shoppers and a number of conversions associated with the particular candidate individual; and calculating, in dependence upon the posterior conversion rate probability distribution of the particular candidate individual, a probability of the particular candidate individual beating the predetermined score.  

       Katsuki discloses wherein the posterior conversion rate probability distribution of each particular candidate individual is calculated ([0030], calculation of posterior probability using dependence in a Bayesian model generating posterior probability distribution) by: for each parent candidate individual of the particular candidate individual, obtaining a posterior conversion rate probability distribution in dependence upon actual conversion rate performance of the parent candidate individual ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions where the estimation is for converting shoppers in buyers as disclosed in [0023] ); calculating the prior conversion rate probability distribution for the particular candidate individual as a combination of the obtained posterior conversion rate probability distributions of all parents of the particular candidate individuals ([0082],[0086], calculating the probability distribution of a vector  using hierarchy Bayesian  distribution depends on the environment  distribution of  probability of environment-dependent vectors above of the vector considered  )  calculating the posterior conversion rate probability distribution of the particular candidate individual in dependence upon (i) the calculated prior conversion rate probability distribution ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions ) and (ii) the likelihood conversion rate probability distribution, which is a probability distribution of observing collected data related to a number of shoppers and a number of conversions associated with the particular candidate individual ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution where the estimation is for converting shoppers in buyers as disclosed in [0023]  ); and calculating, in dependence upon the posterior conversion rate probability distribution of the particular candidate individual ([0030], calculation of posterior probability using dependence in a Bayesian model generating posterior probability distribution), a probability of the particular candidate individual beating the predetermined score ( [0080] the lower probability to select a product based on Bayesian prior probability distribution being calculated ( by determining the lower probability the minimum probability  to beat is also being determined( where minimum probability is equated to predetermined score) ).     

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Katsuki’s teachings with Jones’s teachings in view of Carr’s teachings and in view of Zhang. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      

Regarding claim 17, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 16.Jones discloses wherein the posterior conversion rate probability distribution of a particular candidate individual is proportional to the likelihood conversion rate probability distribution for the particular candidate individual multiplied by the prior conversion rate probability distribution for the particular candidate individual (Col 35 lines 11-29:  success rate using  probability distribution using maximum likelihood). 

Regarding claim 18, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 16,

      Jones in view of Carr  in view of Zhang do not disclose wherein the prior conversion rate probability distribution of each particular candidate individual has a mean and a standard deviation, and wherein the mean of the prior conversion rate probability distribution for the particular candidate individual is calculated by averaging the means of the posterior conversion rate probability distributions of all of the parent candidate individuals (Col 36 lines 21-36:  more than one group being used for calculating success rate using  probability distribution using maximum likelihood that was disclosed in column 35, lines 11-29). 
   
wherein the prior conversion rate probability distribution of each particular candidate individual has a mean and a standard deviation ([0060], mean and variance being used to calculate posterior probability using dependence in a Bayesian model generating posterior probability distribution ), and wherein the mean of the prior conversion rate probability distribution for the particular candidate individual is calculated by averaging the means of the posterior conversion rate probability distributions of all of the parent candidate individuals ([0060], posterior probability using dependence in a Bayesian model generating posterior probability distribution).     

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Katsuki’s teachings with Jones’s teachings in view of Carr’s teachings and in view of Zhang. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      

Regarding claim 19, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 16.

     Jones in view of Carr  in view of Zhang do not disclose wherein the prior conversion rate probability distribution of each particular candidate individual has a mean and a standard deviation, and wherein the standard deviation of the prior conversion rate probability distribution for the particular candidate individual is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate individuals in the candidate pool. 

       Katsuki discloses wherein the prior conversion rate probability distribution of each particular candidate individual has a mean and a standard deviation ([0060], mean and variance being used to calculate posterior probability using dependence in a Bayesian model generating posterior probability distribution ), and wherein the standard deviation of the prior conversion rate probability distribution for the particular candidate individual is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate individuals in the candidate pool ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution  ).  
          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Katsuki’s teachings with Jones’s teachings in view of Carr’s teachings and in view of Zhang. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      

Regarding claim 20, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 16.

     Jones in view of Carr  in view of Zhang do not disclose wherein the prior conversion rate probability distribution of each particular candidate individual has a mean and a standard deviation, wherein the mean of the prior conversion rate probability distribution for the particular candidate individual is calculated by averaging the means of the posterior conversion rate probability distributions of all of the parent candidate individuals, and wherein the standard deviation of the prior conversion rate probability distribution for the particular candidate individual is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate individuals in the candidate pool.  

       Katsuki discloses wherein the prior conversion rate probability distribution of each particular candidate individual has a mean and a standard deviation ([0060], mean and variance being used to calculate posterior probability using dependence in a Bayesian model generating posterior probability distribution ), wherein the mean of the prior conversion rate probability distribution for the particular candidate individual is calculated by averaging the means of the posterior conversion rate probability distributions of all of the parent candidate individuals ([0059],posterior probability using dependence in a Bayesian model generating posterior probability distribution)., and wherein the standard deviation of the prior conversion rate probability distribution for the particular candidate individual is calculated using a maximum likelihood estimation to provide a single standard deviation to all candidate individuals in the candidate pool ([0080], the likelihood of the posterior probability using dependence in a Bayesian model generating posterior probability distribution  ).    
         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Katsuki’s teachings with Jones’s teachings in view of Carr’s teachings and in view of Zhang. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.      

Regarding claim 21, Jones, Carr, Zhang, and Katsuki disclose the computer-implemented method of claim 1.

        Jones in view of Carr  in view of Zhang do not disclose  wherein the performance measures assigned to each of the tested candidate individuals during the performing of the evolution steps is determined in dependence upon Bayesian posterior probability distributions of the tested candidate individuals.   

       Katsuki discloses wherein the performance measures assigned to each of the tested candidate individuals during the performing of the evolution steps is determined in dependence upon Bayesian posterior probability distributions of the tested candidate individuals ([0059], dependence in a Bayesian model generating posterior probability distributions where the probability is generated after performing a test as it is disclosed in 
[0089] ). 

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Katsuki’s teachings with Jones’s teachings in view of Carr’s teachings and in view of Zhang. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.         



     Jones in view of Carr  in view of Zhang do not disclose wherein the posterior probability distribution of each tested candidate individual predicts a future performance of the tested candidate individual and is calculated in dependence upon a Bayesian prior probability distribution for the tested candidate individual and a Bayesian likelihood probability distribution for the tested candidate individual.   

       Katsuki discloses wherein the posterior probability distribution of each tested candidate individual predicts a future performance of the tested candidate individual ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions ) and is calculated in dependence upon a Bayesian prior probability distribution for the tested candidate individual ([0030], calculation of posterior probability using dependence in a Bayesian model generating posterior probability distribution) and a Bayesian likelihood probability distribution for the tested candidate individual ([0059], estimation of posterior probability using dependence in a Bayesian model generating posterior probability distributions ). 

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Katsuki’s teachings with Jones’s teachings in view of Carr’s teachings and in view of Zhang. One skilled in the art would be motivated to combine them in order to evaluate a candidate probability using the environmental dependency of the candidate.        

Regarding claim 23, claim 23 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 24, claim 24 is substantially similar to claim 1, thus the same rationale applies. 
 
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                   
 
/ZI YE/Primary Examiner, Art Unit 2455